Title: To George Washington from Benjamin Tallmadge, 19 September 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Wards house—Croton Septr 19th 1782
                  
                  This morning I recd Col. Trumbull’s Letter of yesterday, while I was in Company with Jno. Corke who came over, incog, from L.I. to see me on the business of which I wrote Your Excellency in my last—His answer to the particular Question which your Excellency wishes to have resolved, as well as other matters of Intelligence which he has communicated, are enclosed.  I have the Honor to be, with great Regard, Sir, Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                     
                  
               P.S. S.C. come direct from N.Y. Enclosure
                                    
                     
                        
                           c.19 September 1782
                        
                     
                     "When I last saw my friend, Col. Upham, at N.Y. I told him that I concluded the last Packet had bro’t us better Accounts from England, but he Jumped from his Chair in a great passion & swore by God that there was now no Alternative, but that the Independence of America would be unconditionally acknowledged, & that no Conditions would be insisted on for the Refugees.”
                     “It is said at N.Y. that an Expedition is forming, & by many Conjectured to be against the French Fleet at Boston, or those at Portsmouth, a number of British Troops I saw embarking when I left the City, but the above mentioned Aide assured me that they were bound to the W. Indies or Hallifax.  For my own part, & from the above assurances, I have no expectations that any offensive operations will be undertaken by the British this Campaign—The above Gentleman, with Whom I am most intimately connected, informed me that it is now under Consideration to send off all the B. Troops to the W. Indies, & to garrison the City ’till the Spring with the Jager & foreign Troops, as well as Loyalists.”
                     “A Fleet is now taking in Water at Staten Island & another at White Stone; various Conjectures about their Destination; It is a fact that a fleet is going to Charlestown to bring off that Garrison.”
                     “A Frigate is just about sailing to England, & a Packet will soon follow, & Sir Guy says he thinks it not improbable that the next Packet may bring orders to leave the City.”
                     “A Fleet is geting ready to sail for the bay of Fundy about the 1st of Octo. next, to transport a number of Refugees to that Quarter—The Aide above refered to informs me that he thinks it probable he shall go there himself with his Family. Indeed I never saw such general Distress & Dissatisfaction as is painted in the Countenance of every Tory at N.Y.”
                     “The Beef Contractors had orders last Week to cease purchasing any more beef for the Navy, which is using every exertion to be ready for a movement.”
                     “I am myself rather uncertain when the Troops will leave N.Y. but if the Kings Stores were removed from that Place, I think it probable they would evacuate the City this fall.
                     “The Kings wood Gards are tolerably well supply’d but they have no large magazines of Forage."
                     
                        J.C.
                     
                  
                  
               